Seevers, J.
I. The amended abstract affirmatively shows that this cause was tried in the Circuit Court on evidence introduced on the trial before the court. There is no pretense that any motion was made to try the cause on written evidence, or that any order of that kind was made, and the appellee insists that the trial in this court shall be such as is usual in actions at law, and that there cannot be a trial de novo.
This position is well taken, and must be sustained, as many decisions of this court will show. It is unnecessary to cite them.
II. There are two modes of trial in this court: One is de novo and the other as in actions at law on exceptions taken and errors duly and sufficiently assigned. In the present case there is no finding of facts, exceptions or assignment of errors.
There is, therefore, nothing we can try and determine. Maclay et al. v. Bankers, p. 700, ante.
Affirmed.